Case 4:11-cv-02466 Document 91 Filed on 05/09/19 in TXSD Page 1 of 2
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                  May 10, 2019
                                                               David J. Bradley, Clerk
Case 4:11-cv-02466 Document 91 Filed on 05/09/19 in TXSD Page 2 of 2
